DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Annemarie Vicere on 12/07/21.

Claims 1, 12 and 17 have been amended as follows: 

(Currently Amended) A display driver comprising:
control circuitry configured to:
receive a display brightness value (DBV),
based on the DBV, generate:
a first luminance value configured to control a display brightness level of a display panel driven by the display driver, and 
a display frame rate of the display panel,
wherein the DBV is configured to be in any of a plurality of ranges comprising a first range and a second range,
wherein, the DBV, [[when]] in [[a]] the first range:
sets the display frame rate to a first frame rate, and 
controls the display brightness level to increase as the DBV increases within the first range, and
wherein the DBV, [[when]] in [[a]] the second range different from the first range:
sets the display frame rate to a second frame rate different from the first frame rate, and 
controls the display brightness level to increase as the DBV increases within the second range; and
signal supply circuitry configured to supply at least one signal to the display panel using the first luminance value and the display frame rate,
wherein the first luminance value has a one-to-one correlation with the display brightness level, and
wherein the DBV does not have a one-to-one correlation with the display brightness level.  

12. (Currently Amended) A display device comprising:
a display panel; and
a display driver comprising:
control circuitry configured to:
receive a display brightness value (DBV), 
based on the DBV, generate:
a first luminance value configured to control a display brightness level of a display panel driven by the display driver, and 
a display frame rate of the display panel,
wherein the DBV is configured to be in any of a plurality of ranges comprising a first range and a second range,
wherein, the DBV, [[when]] in [[a]] the first range: 
sets the display frame rate to a first frame rate, and 
controls the display brightness level to increase as the DBV increases within the first range, and
wherein the DBV, [[when]] in [[a]] the second range different from the first range:
sets the display frame rate to a second frame rate different from the first frame rate, and 
controls the display brightness level to increase as the DBV increases within the second range; and
signal supply circuitry configured to supply at least one signal to the display panel using the first luminance value and the display frame rate,
wherein the first luminance value has a one-to-one correlation with the display brightness level, and
wherein the DBV does not have a one-to-one correlation with the display brightness level.

17. (Currently Amended) A method, comprising:
receiving a display brightness value (DBV)
based on the DBV, generating:
a first luminance value configured to control a display brightness level of a display panel driven by the display driver, and 
a display frame rate of the display panel,
wherein the DBV is configured to be in any of a plurality of ranges comprising a first range and a second range,
wherein, the DBV, [[when]] in [[a]] the first range:
sets the display frame rate to a first frame rate, and 
controls the display brightness level to increase as the DBV increases within the first range, and
wherein the DBV, [[when]] in [[a]] the second range different from the first range:
sets the display frame rate to a second frame rate different from the first frame rate, and 
controls the display brightness level to increase as the DBV increases within the second range; and
supplying at least one signal to the display panel using the first luminance value and the display frame rate,
wherein the first luminance value has a one-to-one correlation with the display brightness level, and
wherein the DBV does not have a one-to-one correlation with the display brightness level.

Reasons for Allowance
Claims 1-20 are allowed.  The following is the Office's statement of reasons for allowance:
	As to the independent claims, the prior art of record fails to teach or suggest a display device and/or method, which uses a display brightness value (DBV) to generate a luminance value for controlling a display brightness level and frame rate of a display panel. Additionally, the luminance value has a one-to-one correlation to the display brightness level and the DBV does not have a one-to-one correlation with the display brightness level.  The before-mentioned limitations, along with the other limitations in the claims, when viewed as a whole, is not taught by the prior art.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-20 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2012/0105468 to Sasaki discloses adjusting the frame rate of a display device, but does not disclose all the limitations in the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD M DICKE whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693